FILED
                              NOT FOR PUBLICATION                           JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MONICA CONSUELO CONSTANTINO                       No. 07-72421
HUIRACHE, a.k.a. Consuelo Constantino
Huirache,                                         Agency No. A077-305-114

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Monica Consuelo Constantino Huirache, a native and citizen of Mexico,

petitions pro se for review of the Board of Immigration Appeals’ order denying her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We grant the

petition for review and remand for further proceedings.

      The agency concluded that Constantino Huirache was ineligible for

cancellation of removal because her conviction under Cal. Penal Code § 273a(b)

was categorically a “crime of child abuse” within the meaning of 8 U.S.C.

§ 1227(a)(2)(E)(i). We subsequently held that a conviction under section 273a(b)

is not categorically a crime of child abuse. See Fregozo v. Holder, 576 F.3d 1030,

1034 (9th Cir. 2009). We therefore remand for application of the modified

categorical analysis in light of the definition of “child abuse” set forth in Matter of

Velazquez-Herrera, 24 I. & N. Dec. 503 (BIA 2008). See id. at 1040.

      In light of our disposition, we do not reach Constantino Huirache’s

remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     07-72421